internal_revenue_service number release date index number --------------------------- ------------------------------------ -------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b04 plr-101724-19 date date legend taxpayer individual purchaser date date date date year year dollar_figureu dollar_figurev dollar_figurew dollar_figurex certified_public_accountant accounting firm return preparer representative dear ------------------- ----------------------------------------------------- ------------------------------------------------ ------------------------- ----------------- --------------------- ----------------------- ---------------------------- ------- ------- ------------------- -------------- ------------ -------------- --------------------------- ---------------------- ------------------------------ ------------------------------ this is in reply to a letter dated date submitted by your authorized representative requesting a ruling on taxpayer’s behalf under sec_453 of the internal_revenue_code that it did not elect out of the installment_method pursuant to sec_15a d of the temporary income_tax regulations facts taxpayer is an s_corporation wholly owned by individual that uses an accrual_method of accounting and whose taxable_year is a calendar_year on date taxpayer entered plr-101724-19 into an asset purchase agreement agreement to sell all of its assets to purchaser an unrelated third party the selling_price for the assets was dollar_figureu payable to taxpayer as follows dollar_figurev due at closing and the balance in equal quarterly payments of dollar_figurew commencing on date in year and concluding in year taxpayer received the sum of dollar_figurev at closing however the purchaser defaulted on the agreement and has not made any of the quarterly payments to date on date taxpayer and individual commenced a legal action against purchaser for the unpaid amounts as of the date of this letter this legal action is still pending taxpayer engaged certified_public_accountant who retained return preparer to prepare form_1120s for the tax_year prior to the year_of_sale certified_public_accountant died prior to filing taxpayer’s final return form_1120s for year the year_of_sale taxpayer retained return preparer to prepare its final return form_1120s for year which was filed on date when it came time to prepare individual’s year form_1040 return preparer could not be located and individual retained accounting firm to prepare the return accounting firm noticed that there were errors on taxpayer’s final return form_1120s for year and on the related form k-1 taxpayer’s form_1120s did not properly report the installment_sale on form_6252 however return preparer did not report the full amount_realized of dollar_figureu nor the full face_amount of the installment_obligation reporting only dollar_figurex on the tax_return for year additionally there were posting errors incidental to the reporting of the installment_sale taxpayer and individual are concerned that the errors on the form_1120s could be misconstrued as an election out of the installment_method on form_1040 for year individual attached form_8275 disclosure statement informing the internal_revenue_service of the reporting and computational errors on form_1120s and individual’s use of the installment_method on form_1040 individual represents that she intended to report the gain realized from the sale using the installment_method under sec_453 return preparer has represented that there was no intention to elect out of the installment_method under sec_453 and that he was under the impression that he reported only the proceeds received in year on the form_1120s shortly after individual was informed of the reporting errors individual hired representative to submit this request that taxpayer had not elected out of the installment_method for its sale in year law and analysis sec_453 of the code provides that a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition plr-101724-19 sec_453 provides that for the purposes of sec_453 the term installment_method means a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 provides however that the installment_method will not apply to a disposition if the taxpayer elects to not have the installment_method apply to such disposition under sec_453 except as otherwise provided by regulations an election out of the installment_method with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return of tax for the taxable_year in which the disposition occurs sec_15a_453-1 of the regulations provides that an election out of the installment_method must be made in the manner prescribed by the appropriate forms for the taxpayer's return for the taxable_year of the sale a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed for the taxable_year in which an installment_sale occurs will be considered to have made an effective election out of the installment_method of accounting in this case individual and return preparer represent that they did not intend to elect out of the installment_method and taxpayer did not report an amount_realized equal to the selling_price including the full face_amount of the installment_obligation on the tax_return filed for year soon after individual was informed of return preparer’s error individual submitted this request for a ruling that taxpayer did not elect out of the installment_method in addition as of the date of this letter the periods of limitation applicable to taxpayer's and individual’s year returns has not closed conclusion based on the information submitted and the representations made taxpayer did not elect out of the installment_method with respect to its sale of assets in year accordingly based on the information submitted and the representations made taxpayer and possibly individual must file amended federal_income_tax returns for year to properly report the gain from the installment_method if the ruling granted in this letter would have any effect on any amounts reported on taxpayer's previously filed federal_income_tax return or individual’s previously filed federal_income_tax return taxpayer and individual must file amended returns for such years to reflect the effect of this ruling within days after the date of this letter if any amended returns are required a copy of this letter_ruling must be attached to each of the amended returns plr-101724-19 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the allocation of the selling_price among the assets sold and the computation of gain to be reported under the installment_method thus we do not express any opinions except that taxpayer has not elected out of the installment_method for year we further express no opinion regarding whether and to what extent the gain resulting from the sale is eligible for the installment_method under sec_453 we do not express any opinion on the amount of gain reportable under sec_453 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to representative sincerely angella l warren branch chief branch office of associate chief_counsel income_tax accounting cc
